     Case 3:19-cv-08136-ROS-JZB Document 35 Filed 05/20/20 Page 1 of 3



 1   Kathleen S. Elder, Bar #021763
     Brandi C. Blair, Bar #025944
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7889
     kelder@jshfirm.com
 5   bblair@jshfirm.com
 6   Attorneys for Defendants Wexford Health
     Sources, Inc., Kadyann Cobey, Debra E.
 7   Wagner, Danielle Alderson and Linda
     Alvarez
 8
 9                           UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11   Joanna Newman, personal representative of the      NO. 3:19-cv-08136-ROS-JZB
     Estate of Charles Edward Brown; Jeannie
12   Worden, mother of Charles Edward Brown;            NOTICE OF SERVICE OF
     Charles Wilson Brown, natural father of            DEFENDANTS WEXFORD
13   Charles Edward Brown,                              HEALTH SOURCES, INC.,
                                                        KADYANN COBEY, DEBRA E.
14                                        Plaintiffs,   WAGNER, DANIELLE
                                                        ALDERSON AND LINDA
15                v.                                    ALVAREZ’ RESPONSE TO
                                                        MANDATORY 3rd
16   Yavapai County, a governmental entity;             SUPPLEMENTAL DISCOVERY
     Sheriff Scott Mascher, in his official capacity    PER GENERAL ORDER 17-08
17   as Sheriff of Yavapai County; Wexford Health
     Sources, Inc., a Florida Corporation; Kadyann
18   Cobey and John Doe Cobey, a married couple,
     Debra E. Wagner and John Doe Wagner, a
19   married couple; Danielle Alderson and John
     Doe Alderson, a married couple; Mike
20   Thompson and Jane Doe Thompson, a married
     couple; Linda Alvarez, and John Doe Alvarez,
21   a married couple; John and Jane Does 1-100;
     Black Partnerships 1-10; White Corporations
22   1-10,
23                                      Defendants.
24
                  Pursuant to General Order 17-08, Defendants Wexford Health Sources, Inc.,
25
     Kadyann Cobey, Debra E. Wagner, Danielle Alderson and Linda Alvarez, hereby give
26
     notice that they have served upon all counsel on this date, via e-mail, their Third
27
     Supplemental Responses to Court-Issued Mandatory Initial Discovery Requests.
28
     8471318.1
     Case 3:19-cv-08136-ROS-JZB Document 35 Filed 05/20/20 Page 2 of 3



 1
 2                   DATED this 20h day of May 2020.
 3                                                JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                                By /s/ Kathleen S. Elder
                                                    Kathleen S. Elder
 6                                                  Brandi C. Blair
                                                    40 North Central Avenue, Suite 2700
 7                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendants Wexford Health
 8                                                  Sources, Inc., Kadyann Cobey, Debra E.
                                                    Wagner, Danielle Alderson and Linda
 9                                                  Alvarez
10
11
                                   CERTIFICATE OF SERVICE
12
                     I hereby certify that on this 20th day of May 2020, I caused the foregoing
13
     document to be filed electronically with the Clerk of Court through the CM/ECF System
14
     for filing; and served on counsel of record via the Court’s CM/ECF system.
15
16                   I further certify that some of the participants in the case are not registered
17   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
18   participants:
19   Robert T. Mills
     Sean A. Woods
20   Scott Griffiths
     MILLS + WOODS LAW
21   5055 North 12th Street
     Suite 101
22   Phoenix, Arizona 85014
     Attorneys for Plaintiffs
23
     Daniel J. O’Connor, Jr.
24   Karen Stillwell
     O’Connor & Dyet, P.C.
25   7955 South Priest Drive
     Tempe, Arizona 85284
26   Attorneys for Yavapai County and Sheriff Scott Masher
27
28
     8471318.1                                      2
     Case 3:19-cv-08136-ROS-JZB Document 35 Filed 05/20/20 Page 3 of 3



 1   John T. Shoaf
     GUST ROSENFELD P.L.C.
 2   One East Washington Street
     Suite 1600
 3   Phoenix, Arizona 85004-2553
     Attorneys for Defendant Mike Thompson
 4
     /s/Pam Pullem
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8471318.1                               3
